                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROCKY HUDDLESTON                                                                      PLAINTIFF
ADC #652500

v.                                 No. 5:16CV00059-JLH-JJV

PHILLIP ESAW,
Lieutenant, ADC                                                                    DEFENDANT

                                          JUDGMENT

       On this 10th day of December, 2018, this action came before the Court for a bench trial.

The plaintiff, Rocky Huddleston, appeared in person and with his lawyers, Quenten J. Whiteside

and Michael A. Thompson. The defendant, Phillip Esaw, appeared in person and with his lawyer,

Christine A. Cryer. The claims against all other defendants had been dismissed before trial.

After hearing all of the evidence and being fully informed on the law, the Court announced findings

of fact and conclusions of law from the bench. Pursuant to those findings of fact and conclusions

of law, judgment is entered in favor of Phillip Esaw on the claims of Rocky Huddleston. The

complaint of Rocky Huddleston is dismissed with prejudice.

       IT IS SO ORDERED this 10th day of December, 2018.



                                                 _______________________________________
                                                 J. LEON HOLMES
                                                 UNITED STATES DISTRICT JUDGE
